Citation Nr: 0631913	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  00-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected tarsal tunnel syndrome of the left 
foot.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1975 to June 1981.

Service connection for a left foot disability was granted by 
the Board of Veterans' Appeals (Board) in a May 1995 
decision.  An October 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin implemented the Board's findings and 
awarded a noncompensable (zero percent) disability rating.

This matter comes before the Board on appeal from a December 
1999 rating decision which continued the veteran's service-
connected left foot tarsal tunnel syndrome at zero percent 
disabling.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Milwaukee RO in April 2005.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

This claim was remanded by the Board in August 2005 for 
further evidentiary development.  This was accomplished, and 
in June 2006 the VA Appeals Management Resource Center (AMC) 
issued a supplemental statement of the case which continued 
to deny the veteran's claim for entitlement to an increased 
disability rating for service-connected left foot tarsal 
tunnel syndrome.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issue not on appeal

In a May 2000 rating decision, the RO denied the veteran's 
claim of entitlement to specially adapted housing and 
special home adaptation.  The veteran completed an appeal of 
this decision with the timely submission of his substantive 
appeal in August 2000.  However, in the above-mentioned 
April 2005 Travel Board hearing, the veteran indicated that 
he wished to withdraw his appeal of this claim.  See the 
April 21, 2005 hearing transcript, page 3.  Accordingly, 
that issue is no longer before the Board on appeal.  See 
38 C.F.R. § 20.204 (2006).


REMAND

The veteran's most recent outpatient records from the 
Clement J. Zablocki VA Medical Center (VAMC) in Milwaukee 
and the Appleton VA outpatient clinic (also known as the Fox 
Valley VA outpatient clinic) are dated in February 2006.  
The veteran submitted a statement in August 2006 indicating 
that even more recent outpatient treatment records from both 
of these facilities exist pertaining to his service-
connected left foot disability.  

The Board regrets having to remand this claim a second time; 
however, the veteran has indicated that records from a VA 
facility are available that could potentially affect the 
outcome of the issue on appeal.  It is imperative that these 
updated records, if existing, are associated with the claims 
folder.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected left foot tarsal 
tunnel syndrome.  Any such records so 
identified should be obtained, to 
include updated records from the 
Clement J. Zablocki VAMC in Milwaukee 
[dated after February 2006] and the 
Appleton/Fox Valley VA outpatient 
clinic [dated after February 2006], to 
the extent possible.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
service-connected left foot tarsal 
tunnel syndrome.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


